Citation Nr: 1016682	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-30 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for ingrown toenails.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for dental treatment purposes.  

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

4.  Entitlement to an increased disability rating for 
bilateral pes planus with osteoarthritis of the right foot, 
currently evaluated as 30 percent disabling.

5.  Entitlement to an increased disability rating for 
osteoarthritis of the lumbar spine, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty September 1977 to September 
1981 and from November 1985 to February 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran requested a hearing before the Board in his 
October 2008 substantive appeal; however, he withdrew that 
request the next month.  There is no hearing request pending.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 1998 rating decision, the RO 
denied service connection for ingrown toenails and for dental 
treatment purposes.

2.  Additional evidence associated with the claims file since 
the April 1998 rating decision is cumulative or redundant of 
evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for ingrown toenails, and/or does not 
raise a reasonable possibility of substantiating the claim.

3.  Additional evidence associated with the claims file since 
the April 1998 rating decision is cumulative or redundant of 
evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for dental treatment purposes, and/or does 
not raise a reasonable possibility of substantiating the 
claim.

4.  The Veteran's bilateral pes planus with osteoarthritis of 
the right foot has been manifested by pain, occasional 
tenderness on manipulation, and forefoot/midfoot malalignment 
of a slight degree and a slight degree of valgus which could 
not be corrected by manipulation.

5.  The Veteran's osteoarthritis of the lumbar spine has been 
manifested by pain.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for ingrown 
toenails.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for dental 
treatment purposes.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).

3.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus with osteoarthritis of the right foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2009).

4.  The criteria for a rating in excess of 20 percent for 
osteoarthritis of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in a May 2007 letter, 
issued prior to the initial adjudication of the claims.  The 
letter advised the Veteran of what information and evidence 
is needed to substantiate claims for higher rating and claims 
for service connection, to include the need to submit new and 
material evidence to reopen the previously denied claims; he 
was also advised of the basis for the prior denials.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter 
notified the Veteran as to what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  The Veteran was advised of the 
necessity of providing medical or lay evidence demonstrating 
the level of disability and the effect that the disability 
has on his employment, and was provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to a disability evaluation.  See Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for 
increased rating need not be "veteran specific").  The 
letter further advised the Veteran of how effective dates are 
assigned, and the type of evidence which impacts those 
determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records and service personnel 
records, VA treatment records and examination reports, and 
private treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I. Claims to Reopen

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

Service connection for ingrown toenails was previously denied 
by rating decision in April 1998.  The claim was denied 
because the evidence did not show a chronic disability 
incurred during active duty military service.  

The evidence received since the April 1998 rating decision 
includes VA treatment records and examination reports and the 
Veteran's lay statements.  None of the new medical evidence 
indicates that the Veteran has any ingrown toenails that 
began during service or are otherwise related to service.  
Thus, the new medical evidence is not material to the 
Veteran's claim.  Regarding the lay statements, the Veteran 
contends that he has painful ingrown toenails that are the 
result of his service.  These statements are cumulative of 
evidence considered at the time of the previous denial.  
Moreover, the new and material evidence requirement cannot be 
satisfied by the Veteran's own unsubstantiated opinion as to 
medical matters.  Moray v. Brown, 5 Vet. App. 211, 214 (1993)

As there continues to be no competent evidence showing that 
the Veteran has chronic ingrown toenails related to active 
military service, the Board concludes that new and material 
evidence has not been received to reopen the Veteran's claim.

Service connection for dental treatment purposes was 
previously denied by rating decision in April 1988.  The 
claim was denied because dental trauma was not shown.  

The evidence received since the April 1988 rating decision 
includes copies of service dental records and statements by 
the Veteran.  The service dental records were of record at 
the time of the previous denial, and the Veteran's 
statements-indicating that he had dental treatment during 
service-are cumulative and redundant of statements made 
before the previous denial.    

As there continues to be no evidence showing that the Veteran 
had dental trauma during service, or otherwise meets the 
criteria for service connection for dental treatment, the 
Board concludes that new and material evidence has not been 
received to reopen the Veteran's claim.

II. Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.



Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

A. Pes Planus

The Veteran contends that he has painful bilateral pes 
planus.  

Historically, service connection was awarded for bilateral 
pes planus by an August 1994 rating decision.  A 10 percent 
disability rating was assigned, effective February 25, 1994.  
The current appeal stems from a January 2007 claim for an 
increased rating.

The Veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2009).  Under that diagnostic code, a 
10 percent evaluation is warranted for moderate bilateral 
acquired flatfoot (pes planus) where the weight-bearing lines 
are over or medial to the great toes and there is inward 
bowing of the tendo achillis and pain on manipulation and use 
of the feet.  A 30 percent evaluation is warranted for severe 
bilateral acquired flatfoot manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 50 
percent rating is warranted for pronounced bilateral acquired 
flatfoot manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, and marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  Id.

The Veteran was afforded a VA contract examination in June 
2007.  He reported foot pain, weakness and swelling.  
Physical examination revealed normal range of motion of the 
ankles.  Right ankle joint function was additionally limited 
by pain, fatigue and weakness after repetitive use, but there 
was no additional limitation of the range of motion.  
Examination of the feet did not reveal painful motion, edema, 
disturbed circulation, weakness or atrophy of the 
musculature.  The feet were tender, and there was no active 
motion in the metatarsophalangeal joint of either great toe.  
The Veteran had pes planus.  There was no valgus, 
forefoot/midfoot malalignment, or deformity such as inward 
rotation of the superior portion of the os calcis, medial 
tilting of the upper border of the talus, marked pronation or 
the whole foot everted.  The left Achilles tendon revealed 
good alignment.  Each foot had hallux valgus; the degree of 
angulation was slight with no resection of the metatarsal 
head present.  The Veteran did not have hammer toes, pes 
cavus, hallux rigidus, or Morton's metatarsalgia.  The 
Veteran had limitations with standing and walking and was 
able to stand 15 to 30 minutes.  He required orthopedic 
shoes, corrective shoes, arch supports, foot supports and 
build-up of the shoes.  He did 
not require shoe inserts.  The symptoms and pain were not 
relieved by corrective shoe wear.  X-rays showed minimal 
degenerative changes of the first metatarsophalangeal (MTP) 
joint in the right foot.  Left foot X-rays were within normal 
limits.  The diagnosis was pes planus with right degenerative 
joint disease of the first MTP joint.  




The Veteran was afforded another VA contract examination in 
November 2009.  He relayed that he had foot pain, swelling, 
fatigue, weakness and stiffness.  He reported that he did not 
experience any overall functional impairment from the 
condition.  Physical examination revealed a normal range of 
motion in the bilateral ankles, with no additional limitation 
of joint function after repetitive use.  The ankle showed no 
signs of edema, instability, abnormal movement, effusion, 
weakness, tenderness, redness, heat, deformity, malalignment, 
drainage, subluxation or guarding of the movement.  There was 
no deformity or ankylosis of the ankles.  

Examination of the feet revealed no tenderness, painful 
motion, weakness, edema, heat, redness, instability, atrophy 
or disturbed circulation.  There was active motion in the 
metatarsophalangeal joint of each great toe.  There was no 
tenderness on palpation.  Alignment of the Achilles tendon 
was normal bilaterally.  Pes planus was present.  There was a 
slight degree of valgus present bilaterally, which could not 
be corrected by manipulation.  There was forefoot/midfoot 
malalignment of a slight degree bilaterally, which also could 
not be corrected by manipulation.  There was no deformity 
such as inward rotation of the superior portion of the os 
calcis, medial tilting of the upper border of the talus, 
marked pronation or the whole foot everted.  There was no pes 
cavus, hammer toes, Morton's metatarsalgia, hallux valgus or 
hallux rigidus.  There was no limitation with standing and 
walking and the Veteran did not require any type of support 
with his shoes.  X-rays showed mild pes planus bilaterally, 
and mild degenerative change at the first metatarsophalangeal 
joint of the right foot with mild articular sclerosis and 
decreased joint space.  The diagnosis was bilateral pes 
planus with osteoarthritis of the right foot.  In the 
examiner's opinion, there were no limitations on the 
Veteran's usual occupation or daily activities.

To warrant a higher rating for pes planus, the evidence would 
need to show pronounced acquired flatfeet manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, and marked inward displacement and severe spasm 
of the tendo achillis on manipulation which is not improved 
by orthopedic shoes or appliances.  X-rays in November 2009 
reportedly showed only mild pes planus.  At both examinations 
it was noted that there was no deformity, such as marked 
pronation or inward rotation.  Spasm of the tendo achillis is 
not noted in the medical evidence and not claimed by the 
Veteran.  Tenderness was shown on examination in June 2007; 
however, extreme tenderness was not noted.  The Board notes 
that pain on manipulation is contemplated in the 30 percent 
rating currently assigned.  For these reasons, a higher 
rating is not warranted when considering the rating criteria 
for pes planus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

The Board notes that arthritis in the first MTP joint of the 
right foot is shown on 
X-ray; however, the arthritis is in a single minor joint, as 
opposed to a major joint or a group of minor joints.  See 
38 C.F.R. § 4.45(f).  A separate rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 is not warranted as such a 
rating requires arthritis of a major joint or a group of 
minor joints.  Additionally, hallux valgus to a slight degree 
was reported at the 2007 examination.  Assuming for the sake 
of argument that such condition is part of the Veteran's pes 
planus, slight hallux valgus would not warrant a separate 
compensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5280 (2009) (compensable rating assigned for severe hallux 
valgus, if equivalent to amputation of great toe; or for 
hallux valgus, operated with resection of metatarsal head).  

B. Lumbar Spine

Here, the Veteran contends that he has a painful lumbar spine 
disability.  

Historically, service connection was awarded for degenerative 
joint disease of the thoracic spine by a March 1995 rating 
decision.  A 10 percent disability rating was assigned, 
effective February 25, 1994.  The current appeal stems from a 
January 2007 claim for an increased rating.

The Veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2009), which addresses degenerative 
arthritis of the spine.

Disabilities rated under Diagnostic Code 5242 are rated using 
the General Rating Formula for Diseases and Injuries of the 
Spine.  The General Rating Formula provides that, with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply, in relevant parts.  A 20 
percent rating requires evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation 
requires evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  Note (1) provides that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  Note (2) 
and Plate V indicate that the normal range of motion for the 
thoracolumbar spine as 0 to 90 degree forward flexion, 0 to 
30 degrees extension, 0 to 30 degrees for right and left 
lateral flexion, and 0 to 30 degrees for right and left 
lateral rotation for a total combined range of motion of 240 
degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.

The Veteran was afforded a VA contract examination in June 
2007.  He reported lumbar spine pain, stiffness and weakness.  
Physical examination revealed no evidence of radiating pain 
on movement; muscle spasm was absent but there was 
tenderness.  There was no ankylosis of the lumbar spine.  
Range of motion of the thoracolumbar spine was full in all 
planes.  Joint function of the spine was additionally limited 
by pain, fatigue, weakness, and lack of endurance after 
repetitive use, but this did not result in any limitation of 
motion.  There were no signs of intervertebral disc syndrome 
with chronic and permanent nerve root involvement.  
Neurological testing of the lower extremities was normal.  X-
rays of the thoracic spine revealed mild thoracic scoliosis 
and exaggerated thoracic kyphosis related to mild wedging of 
multiple mid thoracic vertebra.  There was spurring of mid 
and lower thoracic vertebral endplates.  The diagnosis was 
osteoarthritis, scoliosis and kyphosis of the thoracic spine.  




The Veteran was afforded another VA contract examination in 
November 2009.  He relayed that he has lumbar spine pain and 
weakness.  He reported that he did not experience any overall 
functional impairment from the condition.  Physical 
examination of the thoracolumbar spine revealed no evidence 
of radiating pain on movement; muscle spasm and guarding of 
movement were absent.  There was tenderness.  The examination 
did not reveal any weakness; muscle tone was normal as was 
musculature.  There was no ankylosis of the thoracolumbar 
spine.  Thoracolumbar spine range of motion was full in all 
planes.  Pain caused additional limitation of joint function 
of the spine, but no change in the range of motion.  There 
were no signs of lumbar intervertebral disc syndrome with 
chronic and permanent nerve root involvement.  Neurological 
examination was normal.  X-rays showed mild anterior 
osteophyte formation with no further degenerative change 
noted, lumbar spine.  The diagnosis was osteoarthritis of the 
lumbar spine.  In the examiner's opinion, there were no 
limitations on the Veteran's usual occupation or daily 
activities.

To warrant a higher evaluation, the evidence would need to 
show forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  At both examinations, the range of 
thoracolumbar spine motion was full in all planes and it was 
specifically noted that there was no ankylosis of the spine. 

Even considering the Veteran's subjective complaints of pain, 
the medical evidence of record does not show any additional 
limitation of motion or functional impairment that would 
support an evaluation in excess of the 20 percent presently 
assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2009); see also 38 C.F.R. §§ 4.45, 4.59 
(2009).

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that 
no other diagnostic code provides a basis for a higher or 
separate rating.  In this regard, the medical evidence 
indicates that the Veteran does not have intervertebral disc 
syndrome or significant neurological disability 
related to service-connected lumbar spine disability.  See 
38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 5243 (2009).  The 
disability also has not been shown to involve any factors 
that warrant evaluation under any other provision of VA's 
rating schedule.  

C. Both Disabilities

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his pes planus and lumbar spine 
disabilities.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
disability rating in excess of 30 percent for pes planus and 
the claim for a disability rating in excess of 20 percent for 
osteoarthritis of the lumbar spine.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's pes 
planus and lumbar spine disability present exceptional or 
unusual disability pictures as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  In this case there are no exceptional or unusual 
factors with regard to the Veteran's pes planus and lumbar 
spine disability.  The threshold factor for extra-schedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for consideration of 
greater disability and symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluations 
are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.


In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for ingrown toenails is 
not reopened, and the appeal is denied. 

New and material evidence having not been received, the claim 
of entitlement to service connection for dental treatment 
purposes is not reopened, and the appeal is denied. 

Entitlement to an increased disability rating for bilateral 
pes planus with osteoarthritis of the right foot, currently 
evaluated as 30 percent disabling, is denied.

Entitlement to an increased disability rating for 
osteoarthritis of the lumbar spine, currently evaluated as 
20 percent disabling, is denied.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim of 
entitlement to service connection for PTSD.

The Veteran contends that he currently suffers from PTSD as a 
result of witnessing a medic injured in an explosion and lose 
his legs in April or May 1991 while stationed in Kuwait with 
the U.S. Army 3rd Infantry Division, 1st of the 7th Infantry.  



Service treatment records are negative for any complaints, 
diagnosis, or treatment of PTSD or psychiatric symptoms.  The 
Veteran was diagnosed with PTSD in April 2007 by a private 
licensed counselor.

As sufficient information has been presented to request 
verification of the aforementioned stressor through official 
sources, an attempt to verify such stressor should be 
accomplished on remand.  If the Veteran's stressor is 
verified, then he should be afforded a VA examination with 
medical opinion in order to determine whether he suffers from 
PTSD as a result of that verified in-service stressor.  See 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Relevant ongoing medical records should also be obtained, to 
include VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers who 
have treated him for PTSD since his 
discharge from service.  After securing 
any necessary release, the RO/AMC should 
obtain any records which are not 
duplicates of those contained in the 
claims file.  If any requested records are 
unavailable, then the file should be 
annotated as such and the Veteran should 
be so notified.  

In addition, obtain current VA treatment 
records dating since November 2009 from 
the VA Medical Center in Richmond, 
Virginia.


2.  The RO/AMC should attempt to verify 
through official sources the Veteran's 
claimed stressor of witnessing a medic 
injured in an explosion and lose his legs 
in April or May 1991 while stationed in 
Kuwait with the U.S. Army 3rd Infantry 
Division, 1st of the 7th Infantry.

3.  If, and only if, the in-service 
stressor is verified, the RO/AMC should 
schedule the Veteran for a VA psychiatric 
examination to determine whether the 
Veteran suffers from PTSD as a result of 
that verified in-service stressor.  The 
claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  Any tests or 
studies deemed necessary should be 
conducted, including psychological 
testing, and the results should be 
reported in detail.  A rationale for all 
opinions expressed should be provided.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify the Veteran if further 
action is required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


